                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

GEORGE EVANS                                                                            PLAINTIFF

VERSUS                                                                        NO. 4:18CV147-JMV

COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT



                       ORDER ON PETITION FOR ATTORNEY FEES

        Before the Court is Plaintiff’s petition [21] for attorney fees pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). In these proceedings Plaintiff sought judicial

review of the Social Security Commissioner’s final decision denying a claim for benefits. By

Final Judgment [20] dated August 26, 2019, this Court remanded this case to the Commissioner

for further proceedings. Plaintiff now seeks an award of fees in the amount of $8,714.35 to be

paid to his attorney “calculated at the rate of $207.33 . . . per hour for 36.2 hours of attorney

work and $65.00 per hour for 18.6 hours of paralegal work.” Plaintiff makes this request on the

grounds that he was the prevailing party, and the Commissioner’s position was not “substantially

justified.”

        The Commissioner, on the other hand, first opposes any award of fees on the basis that

his litigation position was substantially justified. Alternatively, the Commissioner argues in

favor of a reduction of fees because Plaintiff’s counsel’s requested hourly rate is too high and the

total number of hours billed are excessive. The Court will address the Commissioner’s

objections seriatim.

        A.     Whether the Commissioner’s Litigation Position Was Substantially Justified
        The Equal Access to Justice Act provides for the award of court costs and attorney's fees

to the “prevailing party” in a judicial review of agency action, unless the position of the United

States was “substantially justified” or “special circumstances” would make an award unjust. 28

U.S.C. § 2412(d)(1)(A). A party who wins a remand order in a social security disability case is a

“prevailing party” under the EAJA. Rice v. Astrue, 609 F.3d 831, 833–34 (5th Cir. 2010); Baker

v. Bowen, 839 F.2d 1075, 1081 (5th Cir. 1988). Here, of course, there is no dispute that Plaintiff

was the prevailing party. And, the Commissioner raises no special circumstances that would

make an award of fees unjust. The Commissioner argues, however, that EAJA fees should not

be awarded in this case because his litigation position was substantially justified as a “genuine

dispute existed with regard to the only issue that resulted in remand of this case—whether the

ALJ’s residual functional capacity (RFC) finding accounted for Plaintiff’s emotional lability as it

related to his ability to work on a continuing basis . . . .”

        It’s helpful to consider the findings made by the Court in its August 26 Final Judgment

and echoed in its October 9 Order [26] denying the Commissioner’s motion to alter or amend

judgment. In its ruling in this case, the Court found:

        In view of the Commissioner’s own acknowledgement of the waxing and waning
        nature of the claimant’s mental impairment and having now duly considered cases
        in the Fifth Circuit addressing severe mental impairments that wax and wane in
        disabling symptomology, the undersigned finds the pertinent—and precise—issue
        in this case is whether the ALJ committed plain error by failing to make a
        separate finding that Mr. Evans could not only obtain but maintain employment. I
        conclude she did.

The Court further stated in a footnote:

        To the extent the Commissioner suggests the ALJ’s reference in the introductory
        portion of her decision to the regulatory definition of RFC satisfies the Singletary
        requirement, this argument is without merit under the facts of this case; nor is any
        legal authority offered to support it. See Cline, 577 F.Supp.2d at 849 (“Typically,
        the ALJ is not required to make a specific finding that a claimant can maintain

                                                  2
       employment, unless there is ‘evidence that [the] claimant’s ability to maintain
       employment would be compromised despite his ability to perform employment
       as an initial matter, or an indication that the ALJ did not appreciate that an ability
       to perform work on a regular and continuing basis is inherent in the definition of
       RFC.’”) (citation omitted). As pointed out in note three, there is evidence the
       claimant’s ability to maintain employment would be compromised despite any
       ability to work.

Ultimately, the Court ruled that in order to prevent a miscarriage of justice the case would

be reversed and remanded with instructions to the ALJ to apply the standard set forth in

Singletary.

       In order to be substantially justified, the Commissioner’s position must have a reasonable

basis in law and in fact. Pierce v. Underwood, 487 U.S. 552, 565 (1988); Broussard v. Bowen,

828 F.2d 310, 312 (5th Cir. 1987). The government has the burden of proving its position was

substantially justified at every stage of the proceedings. Davidson v. Veneman, 317 F.3d 503,

506 (5th Cir. 2003) (citing Herron v. Bowen, 788 F.2d 1127, 1130 (5th Cir. 1986)). The

“position of the United States” in the EAJA encompasses both the government’s position during

administrative proceedings and litigation. 28 U.S.C. § 2412(d)(2)(D). Accordingly, a court must

examine both the agency decision and the government’s litigation position defending the agency

action in resolving the substantial justification issue. See Sylejmani v. Barr, 768 Fed. App’x 212,

218 (5th Cir. 2019)

       In this case, the Commissioner has failed to show that either the agency’s plain error in

failing to apply the correct legal standard or the government’s erroneous litigation position

before this Court was substantially justified. Indeed, because the standard announced in

Singletary v. Bowen, 798 F.2d 818 (5th Cir. 1986), has long been established in the Fifth Circuit,

the ALJ’s failure to apply it in view of her own finding that the claimant’s condition “waxed and

waned with treatment” and evidence of the claimant’s cycling in and out of inpatient treatment,

                                               3
among other things, was not justified. But see Sylejmani, 768 Fed. App’x at 218 (finding the

agency decision was substantially justified because at the time of its decision the law in the Fifth

Circuit on the relevant issue was “unsettled and evolving”).

       Nor can the Commissioner justify defending the ALJ’s error on appeal. As pointed out in

the Court’s Memorandum Opinion [19], the government’s argument that the ALJ’s RFC

determination sufficiently took into account the claimant’s lability is unavailing in the face of the

ALJ’s own finding that the claimant’s condition “waxed and waned”—landing him in and out of

inpatient treatment—and the Fifth Circuit’s clear instruction in Singletary (a case that also

involved bipolar disorder) that a separate finding of ability to maintain employment is warranted

under those exact circumstances. Interestingly, in his supplemental brief, the Commissioner

acknowledged that later Fifth Circuit cases reiterated that with regard to waxing and waning of

symptomology, “an ALJ errs when he or she fails to determine whether a claimant is capable of

not only obtaining, but also maintaining employment on a sustained basis.” Def. Br. [18] p. 4.

And, the government’s attempt—in its briefing of its motion to alter judgment—to divert the

Court’s attention to post-Singletary cases that stand for the proposition that the separate finding

is not required in all cases only cemented the conclusion that Mr. Evans’s case provided the

exact facts envisioned by Singletary. See Def. Br. [25] p. 3-5. Thus, the government’s position

was not substantially justified, and the Commissioner’s first argument is without merit.

       B.      Whether the Hourly Rate Sought by Plaintiff’s Counsel is Too High

       Alternatively, the Commissioner argues that the requested fee, $8,714.35, should be

reduced because the attorney hourly rate, $207.33, is too high. Plaintiff replies he has no

objection to the reduced rate of $199.09 proposed by the Commissioner, should the Court deem

it appropriate. In a footnote, however, Plaintiff requests that the number of billable hours be

                                                4
adjusted upward by 2 hours to account for counsel’s time spent litigating fees. The Court finds

the rate proffered by the government is in line with cases in this district determining the adjusted

statutory rate1 and, therefore, agrees with the government. On the other hand, the Court finds it

is appropriate to award fees for counsel’s time expended litigating fees, and further finds that

based upon a review of the record, 2 hours is reasonable. See Powell v. C.I.R., 891 F.2d 1167,

1172 (5th Cir. 1990).

           C.      Whether the Number of Hours Billed by Plaintiff’s Counsel Are Excessive

           The remaining issue is whether the total number of hours submitted by Plaintiff’s counsel

are reasonable. Having thoroughly reviewed counsel’s time sheet, the Court finds they are not.

The government points out that Plaintiff’s counsel is requesting compensation for tasks that were

not necessary for litigating this case before this Court, e.g., numerous calls from the claimant to

his counsel’s office and calls between counsel and the claimant’s therapist. In Plaintiff’s reply

brief, counsel calls the Court’s attention to his client’s severe mental illness as justification for

the number of client-to-counsel and client-to-paralegal phone calls billed in this case.

           While the Court certainly acknowledges the severity of Mr. Evans’s mental illness and

does not doubt the frequency of his calls to his counsel’s office, I find Plaintiff has not met his

burden to show that most of the calls listed on counsel’s itemization were reasonable for the

reasons argued by the government. Indeed, counsel himself acknowledges that the number of

calls between his office and his client were “excessive.” Accordingly, the hours for attorney

time, 36.2 plus 2 hours for fee litigation, will be reduced by 5.4 hours. Likewise, after a

thorough review of the time record, the Court finds that approximately 14 hours of the

paralegal time noted does not represent time necessarily spent to adequately represent the client.

1
    See, e.g., Fowler v. Colvin, No. 4:14cv39-JMV, 2014 WL 7187086 (N.D. Miss. Dec. 17, 2014).
                                                       5
However, in recognition of the circumstances and complications attendant to Mr. Evans’s mental

condition, the Court finds a lesser reduction of 9 hours is appropriate.

       Finally, because Plaintiff presents no argument or authority to the contrary, the Court

finds that the EAJA award in this case should be made payable to Plaintiff—pursuant to Astrue

v. Ratliff, 560 U.S. 586, 589 (2010)—for the benefit of his counsel and paid in accordance with

the government’s customary practice in this district.

       THEREFORE, IT IS ORDERED

       That the Commissioner shall promptly pay Plaintiff a total of $7,154.15 for the benefit of

counsel for Plaintiff.

       This 6th day of December, 2019.



                         /s/ Jane M. Virden
                         U. S. MAGISTRATE JUDGE




                                                6
